DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2022 has been entered. 
Response to Arguments
Applicant's arguments filed 7 April 2022 have been fully considered but they are persuasive only in part.
First, in view of the claim amendments and applicant’s arguments, the previous rejection under 35 U.S.C. 103 is withdrawn.  However, new prior art rejections are made in this respect based on newly cited prior art.
Second, additional issues are dealt with below in this Office action, to address certain informalities, antecedent basis issues, and/or indefiniteness issues, in the claim language.
Claim (Specification) Objections
Claim 5 is objected to because of the following informalities:  in claim 5, line 4, “chare rate” should read, “charge rate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 to 11, and 14 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7 and 8, “the generated power” has insufficient antecedent basis, e.g., because power is apparently supplied, but not necessarily generated, by the generator, in the claim (see e.g., line 4).  This portion of the rejection could be overcome by changing “the generated power” to “a generated power” (cf. claim 11), if such be applicant’s intent.
In claim 1, line 9, and in claim 11, lines 7 and 8, “the expected steering angle” and “the expected steering angle speed” apparently have no proper antecedent basis and are unclear.
In claim 1, lines 11 and 12, and in claim 11, line 11, “the steering angle” and the steering angle speed” are unclear in the claim context, because it is unclear whether these are referring to the previously recited “steering angle” and “steering angle speed” (see, for example, lines 6 and 7 in claim 1 and line 4 in claim 11) or to the previously recited “expected steering angle” and “expected steering angle speed”.
In claim 1, lines 13 and 14, and in claim 11, line 13, “[decrease before] terminating the operation . . .” is unclear, since i) “the operation” apparently has no proper antecedent basis and is unclear (e.g., is “the operation” only referring to when the driving current is at the maximum value shown in FIGS. 4 and 9, or does the operation include any/all time periods when the driving current is substantially greater than zero, such as times immediately after T1 and immediately after T2, or is “the operation” defined in some other way?) and ii) it is unclear from the teachings of the specification what would or would not constitute “[before] terminating” the operation, and how the terminating would or might be defined.  For example, if the driving current supplied to the steering actuator is first decreased at T2 in FIG. 4 or FIG. 9, but then that driving current continues for a clearly illustrated period after T2 (e.g., to a time T3, as illustrated/annotated by the examiner in the footnote below[1]), then would the generated power of the generator “decrease []before terminating the operation of the electric steering device” if the generated power i) was first reduced at time T2 (in FIG. 9) or ii) was first reduced at a time between times T2 and T3 (for example, if the generated power was first reduced after the driving current was first reduced)?  Why or why not, in each instance i) and ii)?  Moreover, if the driving current does not decrease to zero, but decreases to some lower or intermediate value, would that constitute “terminating the operation”?  Why or why not?
In claim 4, line 3, in claim 5, line 4, at claim 14, lines 2 and 3, and at claim 15, lines 2 and 5 (three occurrences), “charge rate” of the battery is unclear from the teachings of the specification.  In particular, it is unclear if this is and/or might be referring to a) a rate of charging (only) of the battery, b) a rate of charging and/or discharging of the battery, iii) a state of charge (that is a percentage/state/quantity, and not a “rate” in any conventional sense) of the battery, or iv) something else entirely, from the teachings of the specification, with the specification ambiguously perhaps implying (at published paragraph [0045]) that the “charge rate” possibly is or might at times possibly refer to a percentage state of charge of the battery, at least when the battery is (fully) discharged e.g., “The charging rate generally has a value of about 0 to 100%, and may indicate the degree to which the battery 62 is charged between the fully discharged state (0%) and the full charge rate (100%).”
In claim 8, lines 2 and 3, and in claim 18, line 3, “the steering angular speed” apparently has no proper antecedent basis and is unclear.
In claim 9, line 3, and in claim 19, line 3, “the reference angular speed” apparently has no proper antecedent basis and is unclear.
In claim 18, line 3, “the reference angle speed” apparently has no proper antecedent basis and is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 to 11, and 14 to 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (Japan, 2004-352000; IP.COM machine translation attached) in view of Gluch (2003/0204294).
Sakai (JP, ‘000) reveals:
per claim 1, a vehicle [e.g., FIG. 1], comprising: 
an electric steering device [e.g., 1-7, etc. in FIG. 1, including e.g., the actuator 7 composed of an electric motor that drives the rack 4 via pinion 3 for assisting the driver or performing automatic steering] configured to change a driving direction of the vehicle; 
a battery [e.g., 12, 17, etc.] configured to supply power to the electric steering device; 
a generator [e.g., 16 in FIG. 4 that is an AC generator (paragraph [0025]), a.k.a. alternator, employed with a voltage control means 22a that can output 12V or 16V; or MG in the hybrid vehicle of FIG. 6] configured to supply power to at least one of the electric steering device and the battery [e.g., as shown in FIGS. 4 and 6]; and 
a controller [e.g., the control unit 22 including the voltage control means 22a executing control as shown e.g., in FIG. 5C, to output the 12V or 16V power-supply voltage[2]] configured to determine at least one of a steering angle [e.g., at the horizontal lines in FIGS. 2(B) and 5(A)] and a steering angle speed [e.g., the [positive and negative] slopes of the [non-horizontal] lines in FIGS. 2(B) and 5(A)] of the electric steering device based on a driving path of the vehicle [e.g., as shown in and described with respect to FIG. 2(A) (and 2(B)); see also FIG. 3], and adjust the generated power of the generator [e.g., as shown in FIG. 5C] before operating the electric steering device [e.g., since the steering device is supplied with 16V when the reference turning angle θref based on the path is changing (or is greater than the predetermined value; paragraph [0037]), and is supplied with 12V when the reference turning angle θref is constant; with the “operation” being the changing θref which occurs after the supply voltage has been changed from 12V to 16V e.g., at the beginning time 0 of the parking maneuver (or at “0” travel distance) in FIG. 5C] based on at least one of the expected steering angle and the expected steering angle speed [e.g., as shown in FIGS. 2(B) and 5(A)],
wherein the controller is configured to increase the generated power of the generator before operating the electric steering device [e.g., beginning at time “0” of the parking maneuver in FIG. 5C] when the steering angle is greater than a predetermined angle or the steering angle speed is greater than a predetermined angular speed [e.g., when the turning angle θref is greater than zero and the turning angle is changing or its time differential value is “greater than the predetermined value” (paragraph [0037]; see also paragraphs [0046], [0050], where the voltage of the power supply is increased when the driving speed of the actuator is “high”, where the driving speed of the actuator is determined from  the time differential of the steering angle θ detected by the steering angle detecting means Sa)] and decrease the generated power of the generator before terminating the operation of the electric steering device [e.g., for example, in FIG. 5C, the power supply voltage is decreased (for example only) three times3, e.g., before the operation of the electric steering device is terminated e.g., when the vehicle is in the position ③ of FIG. 2(A)]; 
It may be alleged that Sakai (JP, ‘000) does not expressly teach that the generator power is adjusted before operating the electric steering device and that the generator power is decreased before terminating the steering operation.
However, in the context/field of a similar electric power assisted steering device which is concerned with the time lag that occurs when the alternator4 output is increased only after a high demand steering operation has already begun (paragraph [0003]), Gluch (‘294) teaches that the increased alternator output can be timed based on an “expected” timing of the rise in current demand e.g., based on the position and direction of rack/steering movement (e.g., paragraph [0020] and FIG. 2), and that the decreased alternator output can be timed based on an “expected” timing of the drop in current demand e.g., based on the position and direction of rack movement (e.g., paragraph [0023] and FIG. 2), so that the beginning and ending of high demand periods can be anticipated and the vehicle will be better able to maintain proper system voltage with minimized voltage sags and peaks during electronic power assisted steering (EPAS) operation (e.g., paragraphs [0007] and [0008]).
It would have been obvious at the application was filed to implement or modify the Sakai (JP, ‘000) automatic steering device and method so that the increased power (16V) would have increased based on an expected timing of the rise in current demand, as taught by Gluch (‘294), and so that “anticipatory control” would have been used to affect the alternator/generator field current in order to anticipate both the beginning and the ending of the high demand periods, as taught by Gluch (‘294), utilized in the steering operation shown e.g., in FIG. 5C of Sakai (JP, ‘000), in order that voltage sags and peaks in the supply voltage would have been minimized, as taught by Gluch (‘294) at paragraphs [0007], [0008], etc., in order to be better able to maintain proper system voltage during steering operation, as taught by Gluch (‘294), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Sakai (JP, ‘000) automatic steering device and method would have rendered obvious:
per claim 4, depending from claim 1, wherein the controller is configured to adjust the generated power of the generator before operating the electric steering device based on at least one of an available power of the vehicle [e.g., the generator’s output power, in Sakai (JP, ‘000) and Gluch (‘294), based on the generator’s voltage (12V or 16V)] and a charge rate of the battery;
per claim 5, depending from claim 4, wherein the controller is configured to increase the generated power of the generator before operating the electric steering device in response to determining that the available power of the vehicle is less than a reference power [e.g., the available power at 12V generator output in Sakai (JP, ‘000) is less than the (reference) power that would be/will be available at 16V generator output, in FIG. 5C of Sakai (JP, ‘000), with power obviously being a linear function of voltage (e.g., P = I ∙ V)] or the chare rate of the battery is less than a reference charge rate;
per claim 6, depending from claim 1, wherein the controller is configured to adjust the generated power of the generator before operating the electric steering device based on a friction coefficient of a road on which the vehicle is being driven [e.g., since the vehicle steering in Sakai (JP, ‘000) by which the vehicle is parked (FIG. 2(A)) is implicitly/inherently based on friction between the vehicle wheels/tires and the ground/road surface, and since the control of FIG. 5C is based on the parking locus (trajectory) shown e.g., in FIG. 2(A), it would have been obvious that the control shown in FIG. 5C, as implemented or modified in view of Gluch (‘294), would have been “based on a coefficient of friction of the road”, since without the coefficient of friction it would not have been possible for one of ordinary skill in the art to park the car using the locus via the control of FIG. 5C, as implemented or modified in view of Gluch (‘294), in order to minimize voltage sags and peaks, and maintain proper system voltage during steering operation];
per claim 7, depending from claim 6, wherein the controller is configured to increase the generated power of the generator before operating the electric steering device when the friction coefficient is greater than a reference value [e.g., in Sakai (JP, ‘000) as implemented or modified in view of Gluch (‘294), greater than zero (0) as a reference value];
per claim 8, depending from claim 1, wherein the controller is configured to correct the driving path [e.g., correct the driving path of the vehicle in Sakai (JP, ‘000), so that the deviation E from the reference turning angle becomes zero (paragraph [0032])] when the steering angle is greater than a reference angle [e.g., when the steering angle is greater than zero (0) in FIG. 2(B) and 5(A) of Sakai (JP, ‘000)] or the steering angular speed is greater than the a reference angle speed [e.g., greater than 0, or the predetermined value, in Sakai (JP, ‘000); or when the driving speed of the actuator 7 is high, in Sakai (JP, ‘000)];
per claim 9, depending from claim 8, wherein the controller is configured to correct the driving path to adjust the steering angle to be less than the reference angle or the steering angle speed to be less than the reference angular speed [e.g., by the end/termination of the steering operation, in FIG. 5(A) of Sakai (JP, ‘000)];
per claim 10, depending from claim 1, wherein the controller is configured to generate a parking path to park the vehicle, determine at least one of the steering angle or the steering angle speed of the electric steering device, and adjust the generated power of the generator based on at least one of the steering angle or the steering angle speed [e.g., as shown in FIGS. 5(A) and 5(C) in Sakai (JP, ‘000); see also FIG. 3];
per claim 11, a method for controlling a vehicle including an electric steering device [e.g., 1-7 in Sakai (JP, ‘000)], a battery [e.g., 12, 17 in Sakai (JP, ‘000)] and a generator [e.g., 16 or MG in Sakai (JP, ‘000), employing the anticipatory control as taught by Gluch (‘294)], comprising: 
determining, by a controller [e.g., 22 in Sakai (JP, ‘000)], a driving path of the vehicle [e.g., FIGS. 2A, 3, etc. in Sakai (JP, ‘000)]; 
determining, by the controller, a steering angle and a steering angle speed of the electric steering device based on the driving path [e.g., FIGS. 2B, 5A, etc. in Sakai (JP, ‘000)];
adjusting, by the controller, a generated power of the generator [e.g., by adjusting the voltage output of the generator in Sakai (JP, ‘000) from 12V to 16V in FIG. 5C] before operating the electric steering device [e.g., beginning e.g., at time “0” of the parking maneuver as shown in FIG. 5C of Sakai (JP, ‘000), and/or during all periods of changing θref; and as taught by the anticipatory control of Gluch (‘294)] based on at least one of the expected steering angle and the expected steering angle speed [e.g., as shown in FIGS. 5A and 5C of Sakai (JP, ‘000), with “expected” being taught both by Sakai (JP ‘000) and Gluch (’29)], 
wherein adjusting the generated power of the generator includes: increasing, by the controller, the generated power of the generator before operating the electric steering device when the steering angle is greater than a predetermined angle or the steering angle speed is greater than a predetermined angular speed [e.g., in Sakai (JP, ‘000), when the turning angle θref is greater than zero and the turning angle is changing or its time differential value is “greater than the predetermined value” (paragraph [0037]; see also paragraphs [0046], [0050], where the voltage of the power supply is increased when the driving speed of the actuator is “high”, where the driving speed of the actuator is determined from  the time differential of the steering angle θ detected by the steering angle detecting means Sa)], and decreasing, by the controller, the generated power of the generator before terminating the operation of the electric steering device [e.g., as taught by Sakai (JP, ‘000) in FIG. 5C, and by the anticipatory control in Gluch (‘294), as described above];  
per claim 14, depending from claim 11, further comprising: 
adjusting, by the controller, the generated power of the generator before operating the electric steering device based on at least one of an available power of the vehicle [e.g., the generator’s output power, in Sakai (JP, ‘000) and Gluch (‘294), based on the generator’s voltage (12V or 16V)] and a charge rate of the battery;
per claim 15, depending from claim 14, wherein adjusting the generated power of the generator based on at least one of the available power of the vehicle and the charge rate of the battery includes: increasing, by the controller, the generated power of the generator before operating the electric steering device when the available power of the vehicle is less than a reference power [e.g., the available power at 12V generator output in Sakai (JP, ‘000) is less than the (reference) power that would be/will be available at 16V generator output, in FIG. 5C of Sakai (JP, ‘000), with power obviously being a linear function of voltage (e.g., P = I ∙ V)] or the charge rate of the battery is less than a reference charge rate;
per claim 16, depending from claim 15, further comprising: adjusting, by the controller, the generated power of the generator before operating the electric steering device based on a friction coefficient of a road on which the vehicle is being driven [e.g., since the vehicle steering in Sakai (JP, ‘000) by which the vehicle is parked (FIG. 2(A)) is implicitly/inherently based on friction between the vehicle wheels/tires and the ground/road surface, and since the control of FIG. 5C is based on the parking locus (trajectory) shown e.g., in FIG. 2(A), it would have been obvious that the control shown in FIG. 5C, as implemented or modified in view of Gluch (‘294), would have been “based on a coefficient of friction of the road”, since without the coefficient of friction it would not have been possible for one of ordinary skill in the art to park the car using the locus via the control of FIG. 5C, as implemented or modified in view of Gluch (‘294), in order to minimize voltage sags and peaks, and maintain proper system voltage during steering operation];
per claim 17, depending from claim 16, wherein adjusting the generated power of the generator based on the friction coefficient of the road includes: increasing, by the controller, the generated power of the generator before operating the electric steering device when the friction coefficient is greater than a reference value [e.g., in Sakai (JP, ‘000) as implemented or modified in view of Gluch (‘294), greater than zero (0) as a reference value];
per claim 18, depending from claim 17, the method further includes: correcting, by the controller, the driving path in response to determining that the steering angle is greater than a reference angle or the steering angular speed is greater than the reference angle speed;
per claim 19, depending from claim 18, wherein correcting the driving path includes: correcting, by the controller, the driving path [e.g., correct the driving path of the vehicle in Sakai (JP, ‘000), so that the deviation E from the reference turning angle becomes zero (paragraph [0032])] to adjust the steering angle to be less than the reference angle or the steering angle speed to be less than the reference angular speed [e.g., to be less than (at the termination of the steering operation) the predetermined value at paragraph [0037], in Sakai (JP, ‘000), e.g., at the termination of the steering operation when the vehicle is parked at the position ③ of FIG. 2A];
per claim 20, depending from claim 11, further comprising: generating, by the controller, a parking path to park the vehicle, determining, by the controller, at least one of the steering angle or the steering angle speed of the electric steering device, and adjusting, by the controller, the generated power of the generator based on at least one of the steering angle or the steering angle speed [e.g., as shown in FIGS. 5(A) and 5(C) in Sakai (JP, ‘000); see also FIG. 3].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Hontani et al. (2009/0289498) reveals a steering control system employing electrically-driven power steering apparatus utilizing electric current (FIG. 7) when the vehicle turns on a road (FIG. 5) in which electric power generation is increased (at S88) when it is predicted that the vehicle battery voltage will be lower than a threshold value after a designated time passes (at S86).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner below/on the next page enlarges a portion of FIG. 9 with annotations made by the examiner to show the period during which the driving current continues to decrease (e.g., to a time labeled T3) after the driving current is first reduced at time T2:
        
    PNG
    media_image1.png
    383
    493
    media_image1.png
    Greyscale

        2 By Google translation, “電源電圧” is power-supply voltage.
        3 For example only, the examiner annotates below/on the next page three (3) decreases and one (1) termination of operation on FIG. 5C of Sakai (JP, ‘000):
        
    PNG
    media_image2.png
    442
    1120
    media_image2.png
    Greyscale

        4 An alternator is (by definition) an a.c. generator.